            Case 1:20-cv-07885-RA Document 6 Filed 11/17/20 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 11-17-20


 JUNG HO YOON,

                              Plaintiff,
                                                                No. 20-CV-7885 (RA)
                         v.
                                                                        ORDER
 MARK KUBOVIC AND BUZZUTO’S INC.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that this case has been settled. Accordingly, it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the action

is made within thirty (30) days. Any application to reopen this action must be filed within thirty (30)

days of this order, and any application filed thereafter may be denied solely on that basis. If the

parties seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms of the

agreement must be placed on the public record and “so ordered” by the Court within the same thirty-

day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015).

         The initial status conference scheduled for December 11, 2020 at 12:00 p.m. is hereby

adjourned sine die.

         SO ORDERED.

Dated:      November 17, 2020
            New York, New York                      Ronnie Abrams
                                                    United States District Judge
